DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Copies of the foreign patent documents and the non-patent literature documents were provided in application 15/617,883, now abandoned.  The current application is a continuation of 15/617,883.

Drawings
The drawings are objected to because every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.  See CFR 1.84(l).  Figures 13-26B fail to meet these drawing standards.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2, “an” should read --a--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in line 2, “maker” should read --marker--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janardhan et al. (US 2015/0374483 A1) (“Janardhan”).
Regarding claims 1 and 2, Janardhan discloses (Figures 8J-8L, 28A-28F) an implantable vaso-occlusive device capable of occluding an aneurysm, comprising: a braided member (4000) formed out of braid filaments (paragraph 0679), the braided member having a 5compressed configuration when constrained in a lumen of a delivery catheter, and a tubular expanded configuration when not constrained (paragraph 0678), wherein when the braid member is in the expanded configuration, the braid filaments are disposed circumferentially about an elongate axis of the braided member, the braid filaments comprising a plurality of filaments made out of nickel-titanium alloy (paragraphs 0055 and 0678), 10and one or more marker filaments (4011, 4013, 4015, 4017) made of platinum alloy having a higher stiffness and a higher radiopacity (paragraphs 0055 and 0678), respectively, than the first material filaments.
Regarding claim 3, Janardhan discloses (Figures 8J-8L) that the marker filaments include first and second marker filaments that are circumferentially offset approximately 180 degrees from each other along at least a portion of the braided device when the braided device is in the tubular expanded configuration (paragraph 0680).
Regarding claim 4, Janardhan discloses that a first marker filament can have a different diameter than a second marker filament (paragraph 0600).
Regarding claim 8, Janardhan discloses a first set of adjacent marker elements (4011, 4013) and a second set of adjacent marker elements (4015, 4017), wherein the first set of adjacent marker elements are circumferentially offset approximately 180 
Regarding claim 9, Janardhan discloses that a first marker filament can have a different diameter than a second marker filament (paragraph 0600).
Regarding claim 11, Janardhan discloses (Figures 8M-8O) discloses a first set of adjacent marker elements (4111, 4113, 4115) and a second set of adjacent marker elements (4117, 4119, 4121), wherein the first set of adjacent marker elements are circumferentially offset approximately 180 degrees from 15the second set of adjacent marker elements along at least a portion of the braided device when the braided device is in the tubular expanded configuration (paragraph 683).  Janardhan discloses that the first set of adjacent marker filaments comprising first (4111), second (4113), and third (4115) marker filaments disposed adjacent each other.  Janardhan discloses that a first marker filament can have a different diameter than a second marker filament (paragraph 0600).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 2015/0374483 A1) (“Janardhan”).
Regarding claim 5, Janardhan discloses the invention substantially as claimed.  However, Janardhan fails to disclose the marker filaments including four marker filaments that are circumferentially offset approximately 90 degrees from each other along at least a portion of the braided device when the braided device is in the tubular expanded configuration.
However, Janardhan discloses the marker filaments including two marker filaments that are circumferentially offset approximately 180 degrees from each other along a portion of the braided device (Figures 8H-8O) and three marker filaments that are circumferentially offset approximately 120 degrees from each other along a portion of the braided device (Figures 8P-8S).  Janardhan discloses that the intersection points of the marker filaments service as an angiographic measurement ruler to help an operator measure the length of blood clots, the neck of an aneurysm, the length of a stenosis, etc. (paragraph 0678).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the marker filaments to include four marker filaments that are circumferentially offset approximately 90 degrees from each other along at least a portion of the braided device when the braided device is in the tubular expanded configuration.  This modification would provide additional radiopacity to the device, and would provide additional intersection points of the marker filaments to allow an operator to more accurately measure the length of blood clots, the neck of an aneurysm, the length of a stenosis, etc. 

Regarding claim 7, Janardhan discloses the invention substantially as claimed.  Janardhan discloses that a first marker filament can have a different diameter than a second marker filament (paragraph 0600).  However, Janardhan fails to disclose the marker filaments including six marker filaments that are circumferentially offset approximately 60 degrees from each other along at least a portion of the braided device when the braided device is in the tubular expanded configuration.
However, Janardhan discloses the marker filaments including two marker filaments that are circumferentially offset approximately 180 degrees from each other along a portion of the braided device (Figures 8H-8O) and three marker filaments that are circumferentially offset approximately 120 degrees from each other along a portion of the braided device (Figures 8P-8S).  Janardhan discloses that the intersection points of the marker filaments service as an angiographic measurement ruler to help an operator measure the length of blood clots, the neck of an aneurysm, the length of a stenosis, etc. (paragraph 0678).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the marker filaments to include six marker filaments that are circumferentially offset approximately 60 degrees from each other along at least a portion of the braided device when the braided device is in the tubular expanded configuration.  This modification would provide additional radiopacity to the device, and would provide additional intersection points of the marker . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 2015/0374483 A1) (“Janardhan”) in view of Griffin (US 2015/0313605 A1).
Regarding claim 10, Janardhan discloses the invention substantially as claimed.  Janardhan discloses that the first market filament is made out of platinum alloy (paragraph 0055).  However, Janardhan fails to disclose that the second market filament is made out of nitinol and platinum drawn-filled tubes.
In the same field of endeavor, Griffin teaches a braided vaso-occlusive device comprising a marker filament made out of nitinol and platinum drawn-filled tubes (paragraphs 0065-0066).  Griffin teaches that this material is a metal-to-metal composite constructed to combine the desired physical and mechanical attributes of two or more materials into a single wire. By placing the more radiopaque, but more ductile material in the core of the wire, the NiTi outer layer is able to provide the resulting composite wire with similar mechanical properties of a 100% NiTi wire (paragraph 0066).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second marker filament disclosed by Janardhan to be made out of nitinol and platinum drawn-filled tubes.  This modification would provide a marker filament formed of a metal-to-metal composite constructed to combine the desired physical and mechanical attributes of two .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engelson et al. (US 5,423,849; Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771